 1   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     Kristin A. Zilberstein (SBN 200041)
 2   Jennifer R. Bergh, Esq. (SBN 305219)
 3   LAW OFFICES OF MICHELLE GHIDOTTI
     1920 Old Tustin Ave.
 4   Santa Ana, CA 92705
     Ph: (949) 427-2010
 5   Fax: (949) 427-2732
 6   mghidotti@ghidottilaw.com

 7   Attorney for Creditor
     Aspen G LLC
 8
 9
                               UNITED STATES BANKRUPTCY COURT
10
                   NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
11
12   In Re:                                               )   CASE NO.: 18-50604
                                                          )
13   Richard John Rivera, Jr. and Julie Gonzales-         )   CHAPTER 13
     Rivera,                                              )
14
                                                          )   CERTIFICATE OF SERVICE
15            Debtors.                                    )
                                                          )
16                                                        )
                                                          )
17
                                                          )
18                                                        )
                                                          )
19                                                        )
20                                                        )

21                                    CERTIFICATE OF SERVICE
22
              I am employed in the County of Orange, State of California. I am over the age of
23
24   eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,

25   Santa Ana, CA 92705.
26
              I am readily familiar with the business’s practice for collection and processing of
27
     correspondence for mailing with the United States Postal Service; such correspondence would
28
     be deposited with the United States Postal Service the same day of deposit in the ordinary

     course of business.
                                                      1
 Case: 18-50604          Doc# 58-3    Filed: 10/26/18 OFEntered:
                                      CERTIFICATE        SERVICE 10/26/18 17:04:42          Page 1 of
                                                   2
 1   On October 26, 2018 I served the following documents described as:
 2                 DECLARATION OF APPRAISER
 3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 4
     envelope addressed as follows:
 5
 6   (Via United States Mail)
     Debtor                                               Chapter 13 Trustee
 7   Richard John Rivera, Jr.                             Devin Derham-Burk
     140 College Rd.                                      P.O. Box 50013
 8
     Watsonville, CA 95076                                San Jose, CA 95150-0013
 9
     Joint Debtor                                         Trustee’s Counsel
10   Julie Gonzales-Rivera                                Nanette Dumas
11   140 College Rd.                                      P.O. Box 50013
     Watsonville, CA 95076                                San Jose, CA 95150-0013
12
     Debtors’ Counsel                                     U.S. Trustee
13   Aaron Lipton                                         Office of the U.S. Trustee / SJ
14   The Law Offices of Aaron Lipton                      U.S. Federal Bldg.
     7960 B Soquel Dr. #156                               280 S 1st St. #268
15   Aptos, CA 95003                                      San Jose, CA 95113-3004
16   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
17   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
18
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
19   Eastern District of California
20
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
21   America that the foregoing is true and correct.
22
            Executed on October 26, 2018 at Santa Ana, California
23
     /s / Jeremy Romero
24   Jeremy Romero
25
26
27
28




                                                      2
 Case: 18-50604        Doc# 58-3      Filed: 10/26/18 OFEntered:
                                      CERTIFICATE        SERVICE 10/26/18 17:04:42          Page 2 of
                                                   2
